Citation Nr: 9921838	
Decision Date: 08/04/99    Archive Date: 08/12/99

DOCKET NO.  97-06 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for Xanax dependency 
secondary to medications prescribed for service-connected 
chronic obstructive pulmonary disorder (COPD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1951 to April 
1953.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in December 1992, in which 
the Jackson, Mississippi, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied the veteran's 
claim of entitlement to service connection for Xanax 
dependency secondary to medication prescribed for service-
connected COPD.  The veteran subsequently perfected an appeal 
of that decision.

In a September 1998 decision, this case was remanded to the 
RO for the scheduling of a hearing before a member of the 
Board at the RO.  In a January 1999 statement the veteran 
withdrew her request for such a hearing.  Upon reviewing the 
additional evidence submitted to the record in the interim 
the RO again denied the veteran's claim.  Accordingly, this 
case is properly before the Board for appellate 
consideration.


FINDINGS OF FACT

1.  There is no competent evidence of record that the 
veteran's former Xanax dependency arose due to medications 
prescribed for her service-connected COPD.

2.  The veteran's claim is not plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for Xanax 
dependency secondary to medications prescribed for service-
connected COPD is not well-grounded.  38 U.S.C.A. § 5107 
(West 1991).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved with regard to a 
claim is whether the veteran has met her initial obligation 
of submitting evidence of a well-grounded claim.  See 
38 U.S.C.A. § 5107(a); Anderson v. Brown, 9 Vet. App. 542, 
545 (1996); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd. 
78 F.3d 604 (Fed. Cir. 1996) (Table).  A well-grounded claim 
is "a plausible claim, one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[§ 5107(a)]"  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  "The quality and quantity of the evidence required 
to meet this statutory burden of necessity will depend upon 
the issue presented by the claim."  Grottveit v. Brown, 5 
Vet. App. 91, 92-93 (1993).  

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" is generally required.  Id. 
at 93.  In order for a claim to be well-grounded, there must 
be competent evidence of a current disability as provided by 
a medical diagnosis; incurrence or aggravation of a disease 
or injury in service as provided by medical or in certain 
circumstances, lay evidence; and medical evidence of a nexus 
between the in-service injury or disease and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1998), 
aff'd. 78 F.3d 604 (Fed. Cir. 1996) (Table).  

Entitlement to service connection may be granted for any 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(1998).  

For the reasons discussed below, the Board finds that the 
appellant's claim of entitlement to service connection for 
Xanax dependency secondary to medications prescribed for 
service-connected COPD is not well grounded.  Although it is 
not clear whether the RO specifically denied the appellant's 
claim on the basis that it was not well grounded, the Board 
concludes that even if they did not, the Board's decision to 
do so is not prejudicial to the appellant.  See Edenfield v. 
Brown, 8 Vet. App 384 (1995) (en banc) (when the Board 
decision disallowed a claim on the merits where the United 
States Court of Appeals for Veterans Claims (Court) finds the 
claim to be not well grounded, the appropriate remedy is to 
affirm, rather than vacate, the Board's decision, on the 
basis of nonprejudicial error).  The Board, therefore, 
concludes that denying the appeal on this issue because the 
claim is not well grounded is not prejudicial to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Where a claim is not well grounded it is incomplete and no 
duty to assist attaches.  38 U.S.C.A. § 5103(a) (West 1991); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  However, 
where a claimant puts the VA on notice of the existence of 
evidence which would make the claim well grounded, the VA is 
obliged under 38 U.S.C.A. § 5103(a) (West 1991), to advise 
the claimant of the evidence needed to complete his 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  Unlike the situation in Robinette, the appellant has 
not put the VA on notice of the existence of any specific, 
particular piece of evidence that, has not been submitted, 
which might make the claim well grounded.  

The veteran contends that she became addicted to Xanax due to 
medications prescribed for her service-connected COPD.  To 
support her claim she relies on a March 1990 statement by a 
VA psychiatrist, Dr. Tipton, who asserts that the veteran has 
taken Xanax daily for 6 years as prescribed, that it is 
addicting, and that any attempt at sudden withdrawal would be 
medically dangerous so that continued use was recommended.  
In additional statements of record, the veteran asserts that 
she was prescribed Xanax originally in December 1984 to 
combat stress from having a heart attack, that she stopped 
taking the medication in the spring of 1985, and did not 
begin again until March 1986 when she shattered her left 
ankle.  She also contends that her medication for COPD, 
specifically, Theophylline, made her so "jumpy" that she 
was prescribed Xanax to combat this jumpiness.  

None of the evidence of record indicates that the veteran was 
ever prescribed Xanax in connection with her service-
connected COPD.  None of the outpatient treatment records or 
hospitalization reports that identify medications include 
Xanax as part of her treatment prescription for her COPD.  
The evidence of record does reveal that the veteran was 
prescribed Xanax in 1985 while being treated for a cardiac 
disorder, and that she fractured her ankle in 1986, but there 
is no discussion of Xanax in connection with the ankle injury 
or her COPD.  

In recent statements of record the veteran asserts that she 
is no longer taking Xanax, but that she has been prescribed 
alternative tranquilizers, Lorazepam and Clonazepam, in 
connection with anxiety caused by her COPD medications.  Her 
recent medical evidence confirms that she no longer is 
prescribed Xanax, and that both of the other medications are, 
or have been, prescribed to her by Dr. Tipton.  However, 
there is no indication that she is addicted to either of 
these other medications.

Reviewing the evidence, the Board finds that while the 
veteran has been shown to have had an addiction to Xanax, she 
currently does not take Xanax, but alternate tranquilizers 
for which there is no evidence of addiction.  Additionally, 
other than the veteran's statements, there is no evidence of 
record that her formerly identified addiction to Xanax was a 
result of medications prescribed in connection with her COPD.  
In fact, the evidence of record indicates that Xanax was 
prescribed in connection with either a non-service-connected 
anxiety disorder or a non-service-connected cardiac 
condition.  As for Dr. Tipton's statement, he does assert 
that as of March 1990 she was addicted to Xanax; however, he 
does not indicate anywhere in his statement that this 
addiction was a result of treatment for her service-connected 
COPD.  To the extent that the veteran is attempting to 
provide this connection through her own lay statements, she 
is not qualified to do so.  Medical diagnosis and causation 
involve questions that are beyond the range of common 
experience and common knowledge and require the special 
knowledge and experience of a trained physician.  Ruiz v. 
Gober, 10 Vet. App. 352, 356 (1997); Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Therefore, given that there is no competent 
evidence of record relating the veteran's former Xanax 
addiction to treatment for her COPD, the Board finds that her 
claim of entitlement to service connection for her former 
Xanax dependency is not well-grounded.  Accordingly, her 
claim is denied.


ORDER

Entitlement to service connection for Xanax dependency 
secondary to medication prescribed for service-connected COPD 
is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

